Citation Nr: 9910407
Decision Date: 05/24/99	Archive Date: 08/06/99

DOCKET NO. 94-02 994               DATE MAY 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Seattle, Washington

ORDER

The following correction is made in a decision by the Board in this
case on April 14, 1999:

On page 15, prior to the signature block, please insert:

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, in September 1998 the veteran filed a
notice of disagreement with the February 1998 rating decision
wherein the RO granted service connection for left knee
degenerative changes with chondrocalcinosis as secondary to
service-connected disability of the right knee on the basis of
aggravation with assignment of a 10 percent evaluation effective
December 17, 1991. As there has been an initial RO adjudication and
a notice of disagreement, the claimant is entitled to a statement
of the case, and the RO's failure to issue a statement of the case
is a procedural defect requiring remand. Godfrey v. Brown, 7 Vet.
App. 398 (1995).

Accordingly, the case is remand to the RO for the following action:

The RO should issue a statement of the case as to an effective
date, prior to December 17, 1991 for a grant of service connection
for left knee degenerative changes with chondrocalcinosis as
secondary to the service- connected right knee disability on the
basis of aggravation, and the 10 percent evaluation assigned
therefor. The RO should also notify the veteran of the requisite
period of time during which to submit a substantive appeal if he
desires appellate review.

Thereafter, the case should be returned to the Board if in order.
By this remand, the Board intimates no opinion as to any final
outcome warranted. No action is required of the veteran until he is
notified by the RO.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

- 2 - 

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

Citation Nr: 9910407  
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  94-02 994 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for a right knee ligament 
injury with chondrocalcinosis, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1947 
to August 1951.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a February 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left knee disorder, 
and affirmed a 20 percent evaluation for postoperative 
residuals of arthrotomy of the right knee.

In March 1996 the Board remanded the case to the RO for 
additional development of the issues then on appeal.

In February 1998 the RO granted entitlement to service 
connection for left knee degenerative changes with 
chondrocalcinosis as secondary to the service-connected 
disability of the right knee on the basis of aggravation with 
assignment of a 10 percent evaluation effective December 17, 
1991.  The RO also granted entitlement to an increased rating 
of 30 percent for a right knee ligament injury with 
chondrocalcinosis.  

In September 1998 the veteran submitted a statement wherein 
he appears to be raising issues of an earlier effective date 
for the grant of service connection for a left knee 
disability and an increased rating for his left knee 
disability.  The Board construes the above statement as a 
notice of disagreement with the February 1998 rating decision 
wherein the RO granted entitlement to service connection for 
a left knee disability.  The veteran also raised the issue of 
entitlement to service connection for a right shoulder 
disability as secondary to his service-connected knee 
disability.  The issues of entitlement to an earlier 
effective date for the grant of service conection for a left 
knee disability and an increased evaluation for the left knee 
disability are addressed in the remand portion of this 
decision.  

In her March 1999 statement to the Board on the veteran's 
behalf, the representative also raised the issue of service 
conection for a right shoulder disability and raised the 
issue of entitlement to a total compensation rating based on 
individual unemployability are discussed.  As these issue 
have been neither prepared nor certified for appellate 
review, they are referred to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

The veteran's right knee disability is principally manifested 
by persistent knee pain, marked limitation of motion and 
crepitus; there is tenderness and instability as well as 
disuse muscle atrophy, fatigue and weakness that have 
resulted in marked impairment of balance and weight bearing.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent for a 
right knee ligament injury with chondrocalcinosis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in September 1953 after review of the veteran's 
service medical records and contemporaneous VA examination 
granted service connection for a right knee disability that 
it identified as tear of the right medial meniscus with loose 
body with assignment of a 10 percent rating under Diagnostic 
Code 5257 criteria.  

After briefly reducing the rating to noncompensable, the RO 
in 1959 increased the rating to 20 percent and continued the 
rating scheme initially selected.  The disability was rated 
as right knee arthrotomy, moderate.  A VA examination in 
November 1964 recorded an old arthrotomy of the right knee 
with secondary degenerative arthritic changes.

The veteran in December 1991 requested a reevaluation of his 
right knee disability and the RO affirmed the 20 percent 
rating after review of contemporaneous VA outpatient 
treatment records.  These showed complaints of bilateral knee 
pain and recent right knee effusion, and included radiology 
evaluation of the knees and cursory clinical evaluation. 

Private medical treatment records dated in early 1992 show 
knee pain complaints and X-ray of the knees reported as 
showing severe degenerative changes more marked on the right 
and bilateral chondrocalcinosis.

During a RO hearing in October 1993 the veteran reported 
ongoing VA treatment for the right knee problems that he 
identified as instability, negotiating stairs, occasional 
swelling and occasional giving way.  He mentioned that a knee 
replacement had been discussed.  

On a VA examination in 1994 the veteran's chief complaints 
were knee pain, instability, weakness, deformity and muscle 
atrophy.  The right knee operative history was noted.  The 
examiner reported some swelling over the medial aspect of the 
right knee.  There was no particular point tenderness, but a 
complaint of pain with any range of motion, passive motion 
from 5 to 90 degrees, pain with extremes of flexion and 
extension, and crepitus that was accentuated with any varus 
or valgus stress.  There was laxity of the lateral collateral 
ligament when varus stress was applied to it, but no evidence 
of pivot shift, Lachman test or drawer test.  The veteran had 
difficulty getting above 90 degrees that made an adequate 
drawer test difficult.  



The examiner also reported that both lower extremities were 
neurovascularly intact and that the veteran was able to stand 
on one knee at a time and able to dress.  The veteran's 
walking was described as somewhat bothersome and his gait as 
somewhat antalgic with a stiff knee gait and use of a cane to 
support himself.  The examiner noted that VA X-rays taken in 
1992 showed degenerative joint disease, evidence of severe 
chondral calcinosis, marked joint space narrowing, and other 
findings consistent with the veteran's valgus deformed knees.  

The examiner's assessment was bilateral degenerative joint 
disease with evidence of chondral calcinosis and loose bodies 
on radiographs, severe loss of motion on clinical examination 
and atrophy of the muscles and valgus deformity consistent 
with osteophytic spurring.  The examiner commented that these 
problems limited the veteran's activities of daily living and 
that he would most likely need total knee arthroplasty that 
would improve his range of motion and decrease his pain.  The 
examiner noted the veteran's complaint of pain at night that 
awakened him when severe.

Pursuant to the Board remand, the RO asked the veteran to 
identify medical treatment providers.  The records were 
requested from those he named.  The records obtained show a 
1994 evaluation of the knees.  For the right knee, the 
examiner reported full extension, flexion to about 120-125 
degrees, effusion and anatomic alignment of valgus of about 7 
degrees.  Radiographs were reviewed.  The diagnostic 
impression was degenerative arthritis, lateral compartments, 
status post meniscectomy and incidental pseudogout with 
chondrocalcinosis.  The examiner commented that the use of 
anti-inflammatory medication would be helpful as the 
veteran's chronic effusions clearly were contributing to his 
discomfort.

The private treatment records obtained included a knee 
surgery rating scale for the right knee completed in early 
1994 that reported lateral and back knee pain that was 
moderate at rest and walking.  

The functional assessment found the veteran capable of 
walking one to five blocks and standing up to one-half hour, 
climbing stairs with support and rising from a chair with arm 
support.  Maximum flexion was 120 degrees and maximum 
extension was 5 degrees, muscle strength was excellent and 
there was mild flexion deformity and instability.  One cane 
was needed. 

VA medical records dated in early 1995 show complaints of 
pain in the knees and other joints and a brief 
hospitalization for an acute attack of gout.  Thereafter in 
May 1995, severe degenerative joint disease of the knees was 
reported on X-ray.  Other outpatient records show right knee 
swelling reported in late 1995 and knee pain complaints in 
early 1996, and right knee motion 0 to 50 degrees with 
crepitus and peripatellar point tenderness.  The assessment 
was bilateral knee pain secondary to a fall.  

On VA examination in August 1997 the veteran complained of 
constant pain and a tendency to fall.  He reportedly was 
completely dependent on crutches for balance, and for very 
short distances he used a quad cane.  It was reported that 
his knees had come to a stage where he was practically unable 
to use them, and that he required something for support even 
with simple walking of short distances, five to ten feet. 

The examiner reported right knee swelling and bony diffuse 
swelling and tenderness.  The passive range of motion was 0 
to 90 degrees and the active range of motion was 0 to 85 
degrees beyond which the veteran was so stiff he could not 
move at all.  There was total stiffness and pain as well.  
There were right thigh cramps when passive movement was 
attempted and tenderness and swelling with no fluid in the 
joint.  There was heavy crepitus, but no instability in the 
form of anterior or posterior drawer tests and Lachman's 
test.  The movement range was very limited, with some pain 
coming though the movement.  There was locking of the right 
knee in the flexion position.  X-ray was reported as showing 
extensive chondrocalcinosis and degenerative joint disease 
and the diagnosis was bilateral pseudogout and severe 
degenerative joint disease. 

The examiner's impression was severe degenerative changes of 
the knees that would require knee replacement and that 
neither knee was useful for any further balancing, weight 
bearing and walking.  The veteran was not able to climb up or 
down stairs, or walk alone without support.  The examiner 
also reported that there was no nerve involvement and because 
of the joint disease, the muscles were weakening.  For the 
same reason, the veteran was easily fatigued and had mildly 
poor circulation.  The examiner recorded that the severity 
obviously showed very much disorganization.  There was 
obvious pain visible and disuse atrophy.

Upon consideration of the record including the additional 
evidence obtained pursuant to the Board remand, the RO in 
1998 increased the right knee disability rating to 30 percent 
from December 1991 under Diagnostic Codes 5257-5256 criteria, 
noting the 30 percent evaluation was predicated on ankylosis 
of a joint in a favorable position.  The disability was rated 
as right knee ligament injury with chondrocalcinosis.

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.




Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.


Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  Diagnostic Code 5256.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive evaluations in connection with 
the claim, other records have been obtained, and other 
development completed as a result of the remand.   Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO had a medical 
evaluation that addressed the provisions of 38 C.F.R. §§ 4.40 
and 4.45 and comment on the extent of functional loss as 
discussed in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
In Johnson v. Brown, 9 Vet. App. 7, 10 (1996), the Court in 
commenting on DeLuca restated its holding in Schafrath, 
supra. that functional loss due to pain will be rated at the 
same level as the functional loss where motion is impeded.

The Board has noted the representative's request for remand 
on the theory that the increased rating claim is inextricably 
intertwined with a claim for individual unemployability 
benefits that has not, as yet, been adjudicated.  The Board 
does not agree in view of the current thinking on such 
matters as discussed in Bagwell v. Brown, 9 Vet. App. 337, 
339-40 (1996) for example.  It would be unreasonable to delay 
the claim further.

The veteran's right knee disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 and 5257, which assess basically 
limitation of motion, and the level of orthopedic disturbance 
from subluxation or lateral instability as primary rating 
criteria for the incremental ratings from 10 to 60 percent.  
The veteran has been provided the essential rating criteria. 
The Board finds a different rating scheme more appropriate 
for the veteran's disability in view of the diagnosis for the 
knee and symptomatology.  Pernorio, supra.; 38 C.F.R. 
§§ 4.20, 4.21 (1998).  There is minimal instability or 
subluxation that are the principal rating criteria under 
Diagnostic Code 5257.

The Board observes that the RO assigned a 30 percent 
evaluation based upon a recent VA examination that did report 
significant limitation of motion when it is compared to the 
standardized description of knee motion in the rating 
schedule.  The Board must evaluate the disability mindful of 
the applicable legal precedent that has interpreted the 
applicable regulations as not relying solely upon objectively 
confirmed limitation of motion as a threshold for a 
compensable evaluation.  DeLuca and Johnson, supra. 

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation is 
warranted for the right knee.  The right knee symptoms, 
overall, appear more than a percentage evaluation of 40 
percent would contemplate.  The rating scheme does not 
require a mechanical application of the schedular criteria.  
Here applying the rating schedule liberally results in a 40 
percent evaluation recognizing a markedly symptomatic right 
knee characterized by pain that reportedly would not impact 
the veteran adversely in the workplace as well as weakness, 
fatigability and incoordination.  


The recent examination findings clearly support a conclusion 
that the veteran's disorder is productive of significant 
disability characterized by pronounced objective findings 
recently.  The Board observes that tenderness is present with 
pain and that demonstrable limitation of motion was clearly 
shown prior to the most recent examinations.  There is also 
crepitus.  Thus, the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint would clearly be appropriate in the veteran's case and 
allow for more than a 10 percent rating under 38 C.F.R. 
§ 4.59. 

There is currently evidence of appreciable orthopedic 
symptoms of the knee including tenderness, effusion and 
limitation of motion and the recent VA examination appears to 
have clearly addressed the veteran's complaints and reported 
objective manifestations likely related to the disability.  
The Board observes that earlier rating decisions assigned and 
continued a 20 percent evaluation under Diagnostic Code 5257 
which provides disability evaluations from 10 to 30 percent 
based upon other knee impairment, principally the recurrent 
subluxation or lateral instability.  In 1998, the RO 
increased the rating to 30 percent based upon Diagnostic 
Codes 5256-5257 criteria.  The Board notes that arthritis is 
included as a component of the disability thereby requiring 
limitation of motion criteria under Diagnostic Codes 5260 and 
5261 corresponding to a higher evaluation with consideration 
given to the rating factors in 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  

The rating scheme chosen by the RO takes on additional 
significance in view of a recently issued precedent opinion 
of the VA General Counsel that authorizes multiple ratings 
for a disability where there is additional disability 
currently existing characterized by different manifestations.  
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  See also VAOPGCPREC 
9-98 (O.G.C. Prec. 9-98).  The Board is bound by precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c).  

The facts of this case clearly fall within the guidelines for 
assignment of multiple ratings, as it is clear that service 
connection has been established for arthritis of the right 
knee.  The current rating should account for the demonstrable 
limitation of motion and additional functional impairment 
shown recently on VA examination in 1997 which otherwise 
would not be compensable under the specific rating criteria 
for limitation of motion found at DCs 5260 and 5261.  

In this case, the multiple ratings combine to 40 percent.  
38 C.F.R. § 4.25.  The record does not reflect appreciable 
instability or more significant limitation of motion on the 
several examinations most recently in 1997 to allow for a 
higher evaluation solely under an alternative rating scheme, 
for example Diagnostic Code 5257.  The veteran's testimony 
has supplemented the record and is consistent with an 
appreciable disability shown objectively.  The VA examiner in 
1997 found the disability limitation significant from the 
standpoint of functional loss linked in part to the right 
knee disability.  

The Board interprets the examiner's characterization of the 
disability due to pain as a quantification of the overall 
level of disability taking into account impairment that may 
coincide with flare-ups.  Thus, the preexisting 20 percent 
rating under Diagnostic Code 5257 is supplemented with an 
additional 20 percent rating based upon the application of 
38 C.F.R. § 4.40, 4.45 and 4.59 and Diagnostic Code 5003.  
The provisions of § 4.59 do not limit the rating to 10 
percent; the language indicating a more flexible application 
is permissible.  The examiner seemed to equate the level of 
impairment to loss of use that would support by analogy a 40 
percent rating.  See  for example 38 C.F.R. § 4.63 and 
Diagnostic Code 5167.

As limitation of leg extension to 45 degrees has not been 
shown on examination, the Board finds no basis upon which to 
predicate a grant of entitlement to a 50 percent evaluation 
under diagnostic code 5261.  VA examinations have not shown 
ankylosis of the right knee in flexion between 20 degrees and 
45 degrees, thereby precluding assignment of a 50 percent 
evaluation under diagnostic code 5256.

In view of the foregoing discussion, the Board concludes that 
the evidentiary record supports a grant of entitlement to an 
increased evaluation of not more than 40 percent for a right 
knee ligament injury with chondrocalcinosis with application 
of all pertinent governing criteria.


ORDER

Entitlement to an increased evaluation to 40 percent for a 
right knee ligament injury with chondrocalcinosis is granted, 
subject to the regulations governing the payment of monetary 
awards.



           
     RONALD R. BOSCH
     Member, Board of Veterans' Appeals



 

